Exhibit 10.1
 
OLIN SENIOR EXECUTIVE PENSION PLAN
 
(Amended and Restated as of October 24, 2008)
 
Table of Contents
 

 
Page
Article I. The Plan
1
1.1          Establishment and Restatement of Plan
 
1
1.2          Purpose
 
1
1.3          Freeze of the Plan as of December 31, 2007
 
1
1.4          Code Section 409A
 
1
Article II. Eligibility
2
2.1          Participation
 
2
2.2          Transfer of Arch Employees and Reserves
 
2
Article III. Benefits
3
3.1          Benefit Formula
 
3
Article IV. Payment of Benefits
4
4.1          409A Participants
 
4
4.2          Grandfathered Participants
 
6
4.3          Surviving Spouse Benefit
 
7
4.4          Benefit Upon a Change in Control or 409A Change in Control
 
7
Article V. Funding
9
5.1          Unfunded Plan
 
9
5.2          Liability for Payment
 
9
5.3          No Guaranty of Payment
 
9
5.4          Anti-alienation
 
9
Article VI. Plan Administration
10
6.1          Plan Administrator
 
10
6.2          Powers, Duties and Responsibilities
 
10
6.3          Records and Reports
 
10
6.4          Appointment of Advisors
 
10
6.5          Indemnification of Members
 
11
6.6          409A Compliance
 
11
Article VII. Termination and Amendment
12
7.1          Amendment or Termination
 
12
Article VIII. Miscellaneous
13
8.1          Gender and Number
 
13
8.2          Action by the Company
 
13
8.3          Headings
 
13
8.4          Governing Law
 
13
8.5          No Enlargement of Employee Rights
 
13
8.6          Incompetency
 
13
8.7          Olin Employees Pension Plan
 
13
8.8          Unclaimed Benefit
 
14
8.9          Limitations on Liability
 
14
8.10        Duties of Participants and Surviving Spouses
 
14
8.11        Taxes and Withholding
 
14
8.12        Treatment for other Compensation Purposes
 
14


 
 

--------------------------------------------------------------------------------

 

ARTICLE I.   INTRODUCTION
 
1.1 Establishment and Restatement of Plan.  Olin Corporation (the “Company” or
“Olin”) hereby amends and restates its Olin Senior Executive Pension Plan (the
“Plan”).  The Plan was originally adopted by Olin’s Board of Directors on
September 27, 1984, amended from time to time thereafter and is now amended and
restated, effective as of October 24, 2008.  The provisions of this restated
Plan are generally only applicable to Participants in the employ of the Company
on or after the effective date of such provisions. Participants who terminated
prior to that date (or the Surviving Spouses of such Participants) shall be
eligible for benefits, if any, under the terms of the Plan then in effect, or as
subsequently amended such that the amended terms apply to such persons.
 
1.2 Purpose.  The purpose of this Plan is to attract and retain a management
group capable of assuring Olin’s future success by providing them with
supplemental retirement income under this Plan.  This Plan is intended to be an
unfunded, nonqualified deferred compensation plan for a select group of
management or highly compensated employees.
 
1.3 Freeze of the Plan as of December 31, 2007.  Notwithstanding anything in the
Plan (including, without limitation, Article III) to the contrary, the Plan is
hereby frozen with respect to Participants effective as of December 31,
2007.  Participants will be eligible to accrue benefits under the Plan through
December 31, 2007 but will not accrue any additional benefits under the Plan
after that date.  Service by Participants after December 31, 2007 will count
toward meeting the eligibility requirements for commencing a Plan benefit
(including early retirement benefits), but not toward the determination of any
benefit amount under the Plan.  Additionally, compensation earned by
Participants after 2007 will not count toward the determination of any benefit
amounts under the Plan.  Benefits (if any) will be paid to Participants at such
time a Participant is eligible to begin to receive benefits under the applicable
terms of the Plan, and shall be subject to any applicable early retirement
reductions, payment form adjustments or other adjustments as otherwise provided
herein.
 
1.4 Code Section 409A.  This restatement of the Plan set forth herein is
intended to comply with the applicable requirements of Code Section 409A, as set
out by the American Jobs Creation Act of 2004 and supplemented by the additional
guidance provided by the Treasury Department.  As of the restatement date, the
Participants in the Plan can be split into three categories:
 
(i) Participants (or Surviving Spouses) who have already commenced Plan benefits
(including those who have been paid in full) (the “Retired Participants”),
 
(ii) terminated vested Participants not yet in pay status whose Plan benefits
are determined under Code Section 409A to be completely (x) attributable to
amounts deferred in taxable years beginning before January 1, 2005, and (y) not
subject to Code Section 409A (the “Grandfathered Participants”), and
 
(iii) all other Participants (the “409A Participants”).
 
Retired Participants shall be unaffected by the restatement and shall continue
to receive Plan benefits, if any, pursuant to the prior terms of the Plan
applicable to them.  Grandfathered Participants and 409A Participants (and their
applicable Surviving Spouses) shall be paid Plan benefits, if any, in the time
and form of payment as determined under the terms of the restated Plan.
 

 
1

--------------------------------------------------------------------------------

 

ARTICLE II.  ELIGIBILITY
 
2.1 Participation.  Participation in the Plan was frozen as of December 31, 2007
and no new Participants shall be permitted after such date.  As provided
hereinafter, the Compensation Committee of the Company’s Board of Directors
(“Compensation Committee”) shall have the power to remove any Participant from
the Plan, whether or not he or she has begun to receive benefits hereunder.
 
Any Participant may be removed from the Plan by the Compensation Committee at
any time “for cause”, as determined by the Compensation Committee in its sole
discretion, whether or not the Participant has begun to receive payments under
the Plan,  and whether or not the Participant’s employment has been
terminated.  “Cause” shall include, without limitation, rendering services in
any capacity to a competitor of the Company without the consent of the
Compensation Committee.  Neither the Participant nor his spouse shall be
entitled to receive any payments from the Plan from and after the date of the
removal of the Participant nor have any cause of action as a result of such
removal.  The Participant (or his spouse) shall not be required to return any
payments made prior to removal of the Participant from the Plan.
 
2.2 Transfer of Arch Employees and Reserves.  As of February 8, 1999, the
effective date of the spin-off of Arch Chemicals, Inc. (“Arch”) from the Company
(the “Arch Spin-off Date”), the employment of certain Company employees, who
were defined as “Arch Employees” within the meaning of the Employee Benefits
Allocation Agreement as of the same date, was transferred to Arch or its
affiliated companies. Those Arch Employees who had been participating in this
Plan immediately commenced participation in a non-qualified pension plan of Arch
(the “Arch Plan”), and Olin transferred to Arch the reserves reflecting the
value of the accrued liabilities of such employees under this Plan.  From and
after the Arch Spin-off Date, neither Olin nor this Plan shall have any
liability with respect to the former participation by such Arch Employees in
this Plan.  References to the Arch Plan in this Plan are descriptive only, and
neither the Company nor this Plan guaranties any payments or rights under the
Arch Plan.
 

 
2

--------------------------------------------------------------------------------

 

ARTICLE III.   BENEFITS
 
3.1 Benefit Formula. Upon retirement, as hereinafter provided and subject to
Section 1.3, a Participant shall be entitled to receive an annual “Retirement
Allowance Benefit” equal to the lesser of (a) and (b) below:
 
(a) three percent (3%) of the Participant’s Average Compensation, multiplied by
his Years of Benefit Service credited while the employee was a Participant in
this Plan, plus one and one-half percent (1.5%) of the Participant’s Average
Compensation multiplied by his Years of Benefit Service credited under all
qualified plans of Olin Corporation or its affiliates while the employee was not
a Participant in this Plan, provided that the resulting percentage of Average
Compensation shall be reduced by one-third of one percent (1/3%) for each month
by which the Participant’s benefits begin prior to his sixty-second (62nd)
birthday; reduced by the sum of
 
(i) the Participant’s annual retirement allowance payable from all Olin
qualified and nonqualified defined benefit pension plans of the Company and all
Employing Companies, including, without limitation, the Olin Corporation
Employees Pension Plan which was previously known as the Nonbargaining
Employees’ Pension Plan of Olin Corporation and prior to that as the Olin
Salaried Pension Plan (all such plans being collectively referred to in this
Plan as the “Olin Employees Pension Plan”), and the equivalent actuarial value
of any other arrangement with the Company which the Plan Administrator, in its
sole discretion, determines to be a pension supplement (collectively referred to
hereinafter as the “Other Olin Plans”) ; and
 
(ii) fifty percent (50%) of the Participant’s Primary Social Security Benefit.
 
(b) fifty percent (50%) of the Participant’s Average Compensation, reduced by
the sum of
 
(i) the amount of annual retirement benefits from the Olin Employees Pension
Plan and all Other Olin Plans and all qualified and non-qualified deferred
compensation plans of the Participant’s previous and subsequent employers; and
 
(ii) fifty percent (50%) of the Participant’s Primary Social Security Benefit.
 
(c) For purposes of this benefit formula, “Average Compensation”, “Years of
Benefit Service”, and “Primary Social Security Benefit” shall have the same
definition as that contained in the Olin Employees Pension Plan; provided,
however, that (i) Average Compensation under this Plan shall include deferred
amounts of regular salary and deferrals under management incentive plans (other
than the Performance Share Programs and other long-term incentive and long-term
bonus plans); (ii) in calculating Average Compensation, executive severance
which is payable to certain Participants under employment agreements shall be
treated as if paid over the number of months used to calculate the amount of
such severance, even if such severance is received in a lump sum; (iii) Average
Compensation shall be calculated without regard to the dollar limitations
imposed by Section 401(a)(17) of the Internal Revenue Code; and (iv) Years of
Benefit Service shall include service imputed as a result of treating executive
severance as having been received over the number of months used to calculate
such severance.  Notwithstanding the preceding, the Plan was frozen as of
December 31, 2007, and Average Compensation, Years of Benefit Service and
Primary Social Security Benefit shall all be determined as of December 31, 2007
(or such earlier date as applicable).
 
(d) The annual retirement allowances payable under the Olin Employees Pension
Plan, Other Olin Plans and from the qualified and non-qualified deferred
compensation plans of the Participant’s previous and subsequent employers, which
are to be used to reduce the benefit payable under (a) or (b) above, shall be
determined assuming (i) that the Participant selected a 50% joint and survivor
annuity under such plans, (ii) began receiving benefits thereunder at their
actual or estimated commencement date (rather than the commencement date for
benefits under this Plan), and (iii) using the actuarial equivalent factors
specified in the plans which are the subject of the offset or, if such factors
are not reasonably available, such reasonable factors as may, from time to time,
be elected by the Plan Administrator.
 

 
3

--------------------------------------------------------------------------------

 

ARTICLE IV.   PAYMENT OF BENEFITS
 
4.1 409A Participants.
 
(a) Benefit Commencement Date.  A 409A Participant shall commence Retirement
Allowance Benefits upon termination of employment with the Company if such 409A
Participant is at least age 55 at time of termination, or shall commence at age
65 if such 409A Participant is less than age 55 at time of
termination.  Notwithstanding the preceding sentence, any 409A Participant who
has completed at least seven (7) Years of Creditable Service (as defined in the
Olin Employees Pension Plan) and who is at least age fifty-two (52) and less
than age fifty-five (55) on the date his service is terminated by the Company
(without taking into account any severance period) other than (i) for cause or
(ii) as a result of a voluntary termination, shall commence Retirement Allowance
Benefits upon the later of (i) age 55 or (ii) the date such 409A Participant
would have obtained ten (10) Years of Creditable Service had such person
continued working.
 
In the case of 409A Participants who transfer directly at the time of the
applicable sale to Global Brass and Copper Acquisition Co. (“Global”),
“termination of employment with the Company” or “terminated by the Company”
under the prior paragraph shall be construed to mean termination of service from
or by Global (and their affiliates, and/or any successor thereto).  Service with
Global (and their affiliates, and/or any successor thereto) shall be credited
toward Years of Creditable Service for purposes of determining benefit
commencement timing, but shall not be treated as “Years of Benefit Service” for
the purpose of calculating the amount of the benefit under this Plan.
 
(b) Form of Payment Election.  For the transition period beginning January 1,
2008 and ending December 31, 2008, any 409A Participant may elect to have his
Retirement Allowance Benefits payable in (i) a single lump sum or (ii) any
annuity optional form of payment then currently available to the 409A
Participant (assuming he was retirement eligible) under the Olin Employees
Pension Plan.  Such payment election shall be made in accordance with Code
Section 409A (and applicable Internal Revenue Service transition relief) and
subject to the following provisions.  After December 31, 2008, any then
effective payment election shall be irrevocable for the duration of a 409A
Participant’s participation in the Plan except as set forth in paragraph (d)
below.  No payment election made in 2008 under this transition relief will apply
to Retirement Allowance Benefits that would otherwise be payable in 2008, nor
may such election cause Retirement Allowance Benefits to be paid in 2008 that
would not otherwise be payable in 2008.  No payment election under this
transition relief may be made retroactively, or when Retirement Allowance
Benefits payments are imminent.
 
(c) Timely Election Failure.  Failure to make a timely form of payment election
as provided in paragraph (b) above will result in such 409A Participant being
deemed to have elected a single lump sum payment with respect to his Retirement
Allowance Benefits.  Such deemed election shall be irrevocable for the duration
of a 409A Participant’s participation in the Plan except as set forth in
paragraph (d) below.   To the extent that a 409A Participant elects to receive
an annuity optional form of payment, but does not timely elect the specific
annuity optional form of payment as provided herein, such 409A Participant shall
be deemed to have elected a single life annuity if single or shall be deemed to
have elected a 50% joint and survivor annuity if married (with the spouse as
beneficiary).
 
4

--------------------------------------------------------------------------------


(d) Subsequent Change in Form of Payment Election.  A 409A Participant may
change the form of payment election with respect to the his Retirement Allowance
Benefits so long as: (i) the new payment election is made at least twelve (12)
months before the original payment commencement date, (ii) the new payment
election does not take effect until at least twelve (12) months after the date
on which such election is made, and (iii) the original payment commencement date
as determined in paragraph (a) is deferred for a period of five (5) years.
 
Notwithstanding the foregoing, to the extent that a 409A Participant’s payment
form election with respect to his Retirement Allowance Benefits is a “life
annuity” (as defined under Code Section 409A), the 409A Participant may change
such election to any annuity optional form of payment then currently available
to the Participant (assuming he was retirement eligible) under the Olin
Employees Pension Plan provided that:
 
(1) such optional form is also a “life annuity” (as defined under Code Section
409A) which is actuarially equivalent (as determined under Code Section 409A);
 
(2) such election to change is timely made before the first scheduled annuity
payment date of the original election; and
 
(3) such first scheduled annuity payment date does not change as a result of the
new election.
 
(e) Election Forms.  The elections with respect to a 409A Participant’s
Retirement Allowance Benefits (including the change in payment election
provisions under paragraph (d) above) shall be made on a form approved by the
Committee and filed with the Committee in the time and manner prescribed by the
Committee.
 
(f) Six Month Delay Rule.  If, at the time the 409A Participant becomes entitled
to Retirement Allowance Benefit payments under the Plan, the 409A Participant is
a Specified Employee (as defined and determined under Code Section 409A), then,
notwithstanding any other provision in the Plan to the contrary, the following
provision shall apply.  No Retirement Allowance Benefit payments considered
deferred compensation under Code Section 409A, which are payable upon a 409A
Participant’s termination as determined under Code Section 409A and not subject
to an exception or exemption thereunder, shall be paid to the 409A Participant
until the date that is six (6) months after the 409A Participant’s
termination.  Any such Retirement Allowance Benefit payments that would
otherwise have been paid to the 409A Participant during this six-month period
shall instead be aggregated and paid to the 409A Participant on the date that is
six (6) months after the 409A Participant’s termination.  Any Retirement
Allowance Benefit payments to which the 409A Participant is entitled to be paid
after the date that is six (6) months after the 409A Participant’s termination
shall be paid to the 409A Participant in accordance with the applicable terms of
this Plan.
 
5

--------------------------------------------------------------------------------


(g) Payments.  Notwithstanding anything in the foregoing, a Retirement Allowance
Benefit payment shall be paid (or commence to be paid) on or as soon as
practicable after the date determined pursuant to the above but not later than
60 days after such date.
 
(h) Adjustments.  A 409A Participant’s Retirement Allowance Benefits shall be
subject to early retirement reductions based upon the applicable benefit
commencement date and shall also be subject to any applicable actuarial
adjustments based on the applicable optional form of payment chosen by such 409A
Participant.   Such early retirement reduction factors, conversion factors and
actuarial adjustments shall be the same as those specified in the Olin Employees
Pension Plan; provided, however, that in the case of a 409A Participant who
elects the single lump sum payment form, the single lump sum payment shall be
determined using an annuity purchase rate based upon a discount rate equal to
the rate for a zero coupon Treasury strip (determined approximately at the time
that the single lump sum payment is to be made) with a maturity that
approximates the 409A Participant’s life expectancy determined as of the date
the payment is scheduled to be made (and such single lump sum payment shall be
adjusted for married participants to reflect the subsidy provided in the
following proviso); provided, further, that in the case of a 409A Participant
who elects a joint and 50% survivor annuity with the 409A Participant’s spouse
as the joint annuitant, there shall be no actuarial reduction for the death
benefit protection; and provided, further, that in the case of a 409A
Participant who elects one of the other joint and survivor annuity options with
the 409A Participant’s spouse as the joint annuitant, the benefit amounts
payable shall be actuarial equivalent to the joint and 50% survivor annuity
determined under the previous proviso.
 
4.2 Grandfathered Participants.  Any Grandfathered Participant shall commence
benefits under this Plan at age 65 and may elect at such time to have his
Retirement Allowance Benefits payable in any annuity optional form of
payment then currently available to the Grandfathered Participant (assuming he
was then retirement eligible) under the Olin Employees Pension Plan; provided,
however, that his Retirement Allowance Benefits will be calculated assuming that
the Grandfathered Participant did not commence benefits under the Olin
Employees’ Pension Plan until reaching age 65, even though his actual
commencement date under the Olin Employees Pension Plan may have been
earlier.  The election of the form of annuity shall be made anytime prior to the
scheduled commencement date.  A Grandfathered Participant’s Retirement Allowance
Benefits shall be subject to any applicable actuarial adjustments based on the
applicable annuity optional form of payment chosen by such Grandfathered
Participant.   Such conversion factors and actuarial adjustments shall be the
same as those specified in the Olin Employees Pension Plan; provided, however,
that in the case of a 409A Participant who elects a joint and 50% survivor
annuity with the Participant’s spouse as the joint annuitant, there shall be no
actuarial reduction for the death benefit protection; and provided, further,
that in the case of a Grandfathered Participant who elects one of the other
joint and survivor annuity options with the Grandfathered Participant’s spouse
as the joint annuitant, the benefit amounts payable shall be actuarial
equivalent to the joint and 50% survivor annuity determined under the previous
proviso.
 
6

--------------------------------------------------------------------------------


4.3 Surviving Spouse Benefit.
 
(a) The Surviving Spouse of a Participant who dies after commencing Retirement
Allowance Benefit payments under Sections 4.1 or 4.2 of this Plan shall receive
a death benefit under this Plan only if the form of payment selected by, or in
force with respect to, the Participant under this Plan provides for a death
benefit.  No death benefit shall be payable to a Surviving Spouse if the
Participant received a single lump sum payment of his Retirement Allowance
Benefits.  Notwithstanding the foregoing, to the extent that a Participant dies
during the six month delay period imposed under Section 4.1(f), the amount the
Participant would have otherwise received prior to his death absent such delay
shall be paid to his Surviving Spouse (or estate if applicable).  For purposes
of this Section 4.3, whether a Participant has “commenced” benefits shall be
determined without regard to Section 4.1(f).
 
(b) The Surviving Spouse of any Participant who dies prior to commencing
Retirement Allowance Benefit payments shall be entitled to receive a benefit
equal to 50% of the benefit that the Participant would have been entitled to had
he survived to the earliest date on which he could commence benefits hereunder,
and retired and commenced monthly benefits (in the form of a single life
annuity) under the Plan.
 
(c) Notwithstanding (a) or (b) above, if the Surviving Spouse is more than four
years younger than the Participant, then the “joint and survivor annuity”
benefit payable to the Participant (and the Surviving Spouse’s portion of such
benefit) shall be calculated by using the Participant’s actual age, and the
Surviving Spouse’s actual age increased by four (4) years.
 
(d) For purposes of this Plan, the term “Surviving Spouse” shall mean the person
to whom a Participant is validly married at the date of his death, as evidenced
by a marriage certificate issued in accordance with state law; provided however,
that (i) if a Participant’s spouse at his or her death was not the Participant’s
spouse at least 12 months prior to the Participant’s death, such person shall
not constitute a Surviving Spouse and no benefits to such person shall be paid
under Section 4.3(b), (ii) common law marriages shall not be recognized
hereunder, and (iii) the term “spouse” for purposes of this Plan shall include a
“Domestic Partner” as such term is defined and determined under the Olin
Employees Pension Plan.  The Plan does not permit any beneficiary other than a
spouse (as defined in the preceding sentence) to be designated under the Plan.
 
4.4 Benefit Upon a Change in Control or 409A Change in Control.
 
(a) Lump Sum Payment.  The sale or spin-off, as applicable, of the Olin Brass
division, Chase Brass and Copper Company, Primex Technologies, Inc. and Arch
from Olin shall not be deemed to be a Change in Control or 409A Change in
Control entitling any Participant or Surviving Spouse herein to benefits under
this Plan.
 
Notwithstanding any other provision of the Plan, upon a Change in Control, each
Grandfathered Participant and Retired Participant (or if applicable, their
Surviving Spouses) covered by the Plan shall automatically be paid a single lump
sum amount in cash by the Company sufficient to purchase an annuity which shall
provide such person with the same monthly after-tax benefit as he would have
received under the Plan based on the benefits accrued (or payable) to such
person hereunder as of the date of the Change in Control.
 
Notwithstanding any other provision of the Plan, upon a 409A Change in Control,
each 409A Participant (or if applicable, his Surviving Spouse) covered by the
Plan shall automatically be paid a single lump sum amount in cash by the Company
sufficient to purchase an annuity which shall provide such person with the same
monthly after-tax benefit as he would have received under the Plan based on the
benefits accrued (or payable) to such person hereunder as of the date of the
409A Change in Control.
 
Payment under this Section shall not in and of itself terminate the Plan, but
such payment shall be taken into account (as an actuarially equivalent offset)
in calculating benefits under the Plan which may otherwise become due the
Participant (or if applicable, his Surviving Spouse) thereafter.
 
(b) No Divestment.  If a Participant is removed from participation in the Plan
after a Change of Control or 409A Change of Control has occurred, in no event
shall his benefit accrued prior thereto be adversely affected.
 
Following a Change-of-Control or 409A Change-of-Control, no action shall be
taken under the Plan that will cause any benefits payable to a Grandfathered
Participant or Retired Participant (or their applicable Surviving Spouses) to be
subject to Code Section 409A coverage, or cause any benefits payable to a 409A
Participant (or his Surviving Spouse) to fail to comply in any respect with Code
Section 409A, in either case without the written consent of the Participant or
Surviving Spouse (as applicable).
 
(c) Change in Control Defined.  For purposes of the Plan, a “Change in Control”
shall be deemed to have occurred if
 
(i) the Company ceases to be, directly or indirectly, owned of record by at
least 1,000 stockholders; or
 
(ii) a person, partnership, joint venture, corporation or other entity, or two
or more of any of the foregoing acting as “person” within the meaning of Section
13(d)(3) of the Securities Exchange Act of 1934, as amended (the “Act”), other
than the Company, a majority-owned subsidiary of the Company or an employee
benefit plan of the Company or such subsidiary (or such plan’s related trust),
become(s) the “beneficial owner” (as defined in Rule 13d-3 of the Act) of 20% or
more of the then outstanding voting stock of the Company; or
 
(iii) during any period of two consecutive years, individuals who at the
beginning of such period constitute the Company’s Board of Directors (together
with any new Director whose election by the Company’s Board of Directors or
whose nomination for election by the Company’s stockholders, was approved by a
vote of at least two-thirds of the Directors of the Company then still in office
who either were Directors at the beginning of such period or whose election or
nomination for election was previously so approved) cease for any reason to
constitute a majority of the Directors then in office; or
 
7

--------------------------------------------------------------------------------


(iv) all or substantially all of the business of the Company is disposed of
pursuant to a merger, consolidation or other transaction in which the Company is
not the surviving corporation or the Company combines with another company and
is the surviving corporation (unless the shareholders of the Company immediately
following such merger, consolidation, combination, or other transaction
beneficially own, directly or indirectly, more than 50% of the aggregate voting
stock or other ownership interests of (x) the entities, if any, that succeed to
the business of the Company or (y) the combined company); or
 
(v) the shareholders of the Company approve a sale of all or substantially all
of the assets of the Company or a liquidation or dissolution of the Company.
 
(d) 409A Change in Control Defined.  For purposes of the Plan, a “409A Change in
Control” shall have the same meaning ascribed to “Change of Control” under the
Olin Corporation Supplemental Contributing Employee Ownership Plan.
 
(e) Arbitration.  Any dispute or controversy arising under or in connection with
the Plan subsequent to a Change in Control or 409A Change in Control shall be
settled exclusively by arbitration at Olin’s headquarters, in accordance with
the rules of the American Arbitration Association then in effect.  Judgment may
be entered on the arbitrator’s award in any court having jurisdiction.
 

 
8

--------------------------------------------------------------------------------

 

ARTICLE V.   FUNDING
 
5.1 Unfunded Plan.  This Plan shall be unfunded at all times.  All payments
under this Plan shall be made from the general assets of the Company.  No
provision shall at any time be made with respect to segregating any assets of
the Company for payment of benefits hereunder.  No Participant or Surviving
Spouse shall have any interest in any particular assets of the Company by reason
of the right to receive a benefit under this Plan and shall have the rights only
of a general unsecured creditor of the Company with respect to any rights under
the Plan.
 
5.2 Liability for Payment.  The Company shall pay the benefits provided under
this Plan with respect to Participants who are employed, or were formerly
employed by it during their participation in the Plan.  The obligations of the
Company shall not be funded in any manner.
 
5.3 No Guaranty of Payment.  Nothing contained in the Plan (or any Plan
communication) shall constitute a guaranty by the Company or any other entity or
person that the assets of the Company will be sufficient to pay any benefit
hereunder.
 
5.4 Anti-alienation.  No interest of any person or entity in, or right to
receive a benefit under, the Plan shall be subject in any manner to sale,
transfer, assignment, pledge, attachment, garnishment, or other alienation or
encumbrance of any kind; nor may such interest or right to receive a benefit be
taken, either voluntarily or involuntarily, for the satisfaction of the debts
of, or other obligations or claims against, such person or entity, including
claims for alimony, support, separate maintenance and claims in bankruptcy
proceedings.
 

 
9

--------------------------------------------------------------------------------

 

ARTICLE VI.   PLAN ADMINISTRATION
 
6.1 Plan Administrator.  The Company hereby appoints the Benefit Plan Review
Committee (or any successor or replacement committee) as the Plan Administrator
(the “Plan Administrator” or “Committee”).
 
6.2 Powers, Duties and Responsibilities.  Except for those powers expressly
reserved to Olin’s Board of Directors or Compensation Committee, the Plan
Administrator shall have all power to administer the Plan in accordance with the
terms of the Plan.  The Plan Administrator shall have the absolute discretion
and power to determine all questions arising in connection with the
administration and application of the Plan.  The Plan Administrator shall have
the sole discretion and authority to decide all questions about the
interpretation of the Plan provisions, rules and regulations and to resolve any
claims for Plan benefits.  As such, benefits under the Plan shall be paid only
if the Plan Administrator decides in its sole discretion that the applicant is
entitled to them.  Any such determinations by the Plan Administrator shall be
conclusive and binding upon all persons.  The Plan Administrator may correct any
defect or reconcile any inconsistency in such manner and to such extent as shall
be deemed necessary or advisable to carry out the purposes of the Plan;
provided, however, that such interpretation or construction shall be consistent
with the intent of the Plan.
 
The Plan Administrator shall:
 
(a) compute the amount and kind of benefits (if any) to which any Participant or
Surviving Spouse shall be entitled hereunder;
 
(b) determine all questions relating to eligibility of Company employees to
participate or continue participation in the Plan;
 
(c) maintain all necessary records for the administration of the Plan;
 
(d) interpret the provisions of the Plan;
 
(e) assist any Participant or Surviving Spouse regarding his rights, benefits or
elections available under the Plan;
 
(f) communicate to Participants and Surviving Spouses concerning the provisions
of the Plan; and
 
(g) prescribe such rules (including applicable claim procedures) and forms as it
shall deem necessary or proper for the administration of the Plan.
 
6.3 Records and Reports.  The Plan Administrator shall keep a record of all
actions taken and shall keep such other books of account, records and other
information that the Committee may deem necessary or desirable for proper
administration of the Plan.
 
6.4 Appointment of Advisors.  The Plan Administrator may appoint accountants,
actuaries, counsel, advisors and other persons that it deems necessary or
desirable in connection with the administration of the Plan.  For purposes of
this Plan, the Plan Administrator shall be entitled to rely conclusively upon
all tables, valuations, certificates, opinions and reports furnished by any
actuary, accountant, controller, counsel or other person employed or engaged by
the Company with respect to the Plan or Olin Employees Pension Plan (or any
other arrangement contemplated herein).
 
10

--------------------------------------------------------------------------------


6.5 Indemnification of Members.  The Company shall indemnify and hold harmless
any member of the Committee from any liability incurred in his or her capacity
as such for acts which he or she undertakes in good faith as a member of such
Committee.
 
6.6 409A Compliance.  To the extent any provision of the Plan or action by the
Committee or Company would subject any Participant to liability for interest or
additional taxes under Code Section 409A, or make Retirement Allowance Benefits
payable to Grandfathered Participants and Retired Participants subject to Code
Section 409A, it will be deemed null and void, to the extent permitted by law
and deemed advisable by the Committee.  It is intended that the Plan will comply
with Code Section 409A to the extent applicable, and that the Retirement
Allowance Benefits payable to Grandfathered Participants and Retired
Participants be exempt from Code Section 409A coverage, and the Plan shall be
interpreted and construed on a basis consistent with such intent.  The Plan may
be amended in any respect deemed necessary (including retroactively) by the
Committee in order to preserve compliance with Code Section 409A and to maintain
Code Section 409A exemption for the Retirement Allowance Benefits payable to
Grandfathered Participants and Retired Participants.
 
For purposes of this Plan with respect to Retirement Allowance Benefits payable
to 409A Participants, a “termination of employment”, “termination”, “retirement”
or “separation from service” (or other similar term having a similar import)
under this Plan shall have the same meaning as a “separation from service” as
defined in Code Section 409A (provided that no separation of service shall be
deemed to occur on result of an individual’s death).
 
The preceding shall not be construed as a guarantee of any particular tax effect
for Plan benefits.  A Participant (or Surviving Spouse) is solely responsible
and liable for the satisfaction of all taxes and penalties that may be imposed
on such person in connection with any distributions to such person under the
Plan (including any taxes and penalties under Code Section 409A), and the
Company shall have no obligation to indemnify or otherwise hold a Participant
(or Surviving Spouse) harmless from any or all of such taxes or penalties.
 

 
11

--------------------------------------------------------------------------------

 

ARTICLE VII.   TERMINATION AND AMENDMENT
 
7.1 Amendment or Termination.  The Company may amend or terminate the Plan at
any time, in whole or in part, by action of its Board of Directors or any duly
authorized committee or officer.  No amendment or termination of the Plan shall
adversely affect the vested benefits payable hereunder to any Participant for
service rendered prior to the effective date of such amendment or termination.
 

 
12

--------------------------------------------------------------------------------

 

ARTICLE VIII.    MISCELLANEOUS
 
8.1 Gender and Number.  Whenever any words are used herein in the masculine,
feminine or neuter gender, they shall be construed as though they were also used
in another gender in all cases where such would apply, and whenever any words
are used herein in the singular or plural form, they shall be construed as
though they were also used in another form in all cases where they would so
apply.
 
8.2 Action by the Company.  Whenever the Company under the terms of this Plan is
permitted or required to do or perform any act or thing, it shall be done and
performed by an officer or committee duly authorized by the Board of Directors
of the Company.
 
8.3 Headings.  The headings and subheadings of this Plan have been inserted for
convenience of reference only and shall not be used in the construction of any
of the provisions hereof.
 
8.4 Governing Law.  To the extent that state law has not been preempted by the
provisions of ERISA or any other laws of the United States heretofore or
hereafter enacted, this Plan shall be construed and administered under the laws
of the Commonwealth of Virginia (without giving effect to its principles of
conflicts of law).
 
8.5 No Enlargement of Employee Rights.  No Participant or Surviving Spouse shall
have any right to a benefit under the Plan except in accordance with the terms
of the Plan.  Establishment of the Plan shall not be construed to give any
Participant the right to be retained in the service of the Company, nor to
create or confer on any Participant the right to receive future benefit accruals
hereunder with respect to any future period of service with the
Company.  Nothing in the Plan shall interfere in any way with the right of the
Company to terminate a Participant’s service at any time with or without cause
or notice, whether or not such termination results in any adverse effect on the
Participant’s interests under the Plan.
 
8.6 Incompetency.  In the event that the Plan Administrator determines that a
Participant is unable to care for his affairs because of illness or accident or
any other reason, any amounts payable under this Plan may, unless claim shall
have been made therefor by a duly appointed guardian, conservator, committee or
other legal representative, be paid by the Plan Administrator to the spouse,
child, parent or other blood relative or to any other person deemed by the Plan
Administrator to have incurred expenses for such Participant, and such payment
so made shall be a complete discharge of the liabilities of the Plan therefor.
 
8.7 Olin Employees Pension Plan.  Any other benefit payable under the Olin
Employees Pension Plan (or other applicable plan) shall be paid solely in
accordance with the terms and conditions of the Olin Employees Pension Plan (or
other applicable plan), and nothing in this Plan shall operate or be construed
in any way to modify, amend or affect the terms and provisions of the Olin
Employees Pension Plan (or other applicable plan).
 
13

--------------------------------------------------------------------------------


8.8 Unclaimed Benefit.  Each Participant shall keep the Company informed of his
current address and the current address of his spouse.  The Company shall not be
obligated to search for the whereabouts of any person.  If the location of a
Participant is not made known to the Company within three (3) years after the
date on which payment of the Participant’s Retirement Allowance Benefit would
otherwise be made or commence, payment may be made as though the Participant had
died at the end of the three-year period.  If, within one additional year after
such three-year period has elapsed, or, within three years after the actual
death of a Participant, the Company is unable to locate any Surviving Spouse for
the Participant, then the Company shall have no further obligation to pay any
benefit hereunder to such Participant, Surviving Spouse or any other person and
such benefit shall be irrevocably forfeited.
 
8.9 Limitations on Liability.  Notwithstanding any other provision of the Plan,
neither the Company, the Committee nor any individual acting as an employee or
agent of the Company shall be liable to any Participant, former Participant,
Surviving Spouse, or any other person for any claim, loss, liability or expense
incurred in connection with the Plan.
 
8.10 Duties of Participants and Surviving Spouses.  A Participant or Surviving
Spouse shall, as a condition of receiving benefits under this Plan, be obligated
to provide the Committee with such information as the Committee shall require in
order to calculate benefits under this Plan or otherwise administer the Plan.
 
8.11 Taxes and Withholding.  As a condition to any payment or distribution
pursuant to the Plan, the Company may require a Participant (or as applicable,
the Surviving Spouse) to pay such sum to the Company as may be necessary to
discharge its obligations with respect to any taxes, assessments or other
governmental charges imposed on property or income received by the Participant
(or as applicable, the Surviving Spouse) thereunder.  The Company may deduct or
withhold such sum from any payment or distribution to the Participant (or as
applicable, the Surviving Spouse).
 
8.12 Treatment for other Compensation Purposes.  Payments received by a
Participant (or as applicable, the Surviving Spouse) under the Plan shall not be
deemed part of a Participant’s regular, recurring compensation for purposes of
any termination, indemnity or severance pay laws and shall not be included in,
nor have any effect on, the determination of benefits under any other employee
benefit plan, contract or similar arrangement provided by the Company, unless
expressly so provided by such other plan, contract or arrangement.
 

 
14

--------------------------------------------------------------------------------

 
